ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-220, concluding that the violations of RPC 1.15(d) and Rule 1:21-6 by RICHARD L. TICE of FLEMING-TON, who was admitted to the bar of this State in 1976, are de minimis and undeserving of formal discipline, and that the formal complaint in District Docket No. XIV-2011-0518E therefore should be dismissed, and good cause appearing;
It is ORDERED that the formal complaint against RICHARD L. TICE in District Docket NO. XIV-2011-0518E is hereby dismissed.